Case 1:19-cv-07714-AJN . Document 22 Filed 01/31) onl AMS byt dRelated Litigation

Representing Management Exclusively in
Jackson Lewis RC. ALBANY, NY DETROIT, MI MILWAUKEE, WI RALEIGH, NC
a 68 South Service Road ALBUQUERQUE, NM GRAND RAPIDS, MI MINNEAPOLIS, MN RAPID CITY, SD
J a Cc ks Oo n | [ ewi Ss Sulte 250 ATLANTA, GA GREENVILLE, SC MONMOUTH COUNTY, NJ. RICHMOND, VA
@ AUSTIN, TX HARTFORD, CT NEW ORLEANS, LA SACRAMENTO, CA
Matville, New York 49747 | 1 tons, MD HONOLULU, Hi* NEW YORK, RY SALT LAKE CITY, UT
Tal 634 247-0404 | senkerEy HEIGHIS,N] HOUSTON, TX NORFOLK, VA SAN DIEGO, CA
Fax 631 247-0417 BIRMINGHAM, AL INDIANAPOLIS, IN OMAHA, NB SAN FRANCISCO, CA
wwwJacksontewis.com | BOSTON, MA JACKSONVILLE, BL ORANGE COUNTY,CA SAN JUAN, PR
CHARLOTTE, NC KANSAS CITY REGION ORLANDO, FL SEATTLE, WA
CHICAGO, IL LAS VEGAS, NV PHILADELPHIA, PA SILICON VALLEY, CA
CINCINNATI, OH LONG ISLAND, NY PHOENIX, AZ SY. LOUIS, MO
CLEVELAND, OH LOS ANGELES, CA PITTSBURGH, PA ‘TAMPA, FL
DALLAS, TX MADISON, WI PORTLAND, OR WASHINGTON, DG REGION
My Dinict DIAL Is: 631-247-4675 DAYTON, OH MEMPHIS, TN PORTSMOUTH, NH WHITH PLAINS, NY
My EMAIL ADDRESS IS: ADAM. GUTTELL@IACKSONLEWIS,COM DENVER, CO MIAMI, FL PROVIDENCE, Rl
*theough an affiliation with Jackson Lewis P,C., a Law Corporation +

 

January 31, 2020

I
'
|
!

k
ed

VIA ECF

Honorable Alison J. Nathan
United States District Judge
United States District Court
Southern District of New York Ly . ss
40 Foley Square, Room 2102 l FEB 03 2020...
New York, New York 10007 Wo a

“ix, COREA NE NNER ak 8 ance Meat rena

meme ame Rn na ar A

Re: Vuppala v. Paul Smith LLC, et al.
Case No.: 19-cy-07714-AJN

Dear Judge Nathan:

    

     
  
 

  

2020, to allow the parties to finalize the terms of the settlement agreement and transmit payme:
THE parties respectfully request that upon filing this Stipulation, that the Court kindly issue an
Order of Dismissal with Prejudice, This is the parties’ second request for an extension of time to
file a Stipulation of Dismissal. All previous requests have been granted.

 

Thank you for your attention to this matter.

Respectfully submitted,

JACKSON LEWIS P.C.
s/
Adam G, Guttell
cc: All counsel of record (via ECF) , | 3
3
4824-9395-3459, v. 1

SO ORDERED

  
  

 

 

N.ALISON J. NATHAN
ANITED STATES DISTRICT JUDGE

 

 
